Citation Nr: 1451713	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-15 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to January 1958, and from October 1958 to April 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant requested a Board personal hearing, which was scheduled for April 2014.  The Appellant withdrew her request in March 2014; the Board will proceed with adjudication of the appeal.  See 38 C.F.R. § 20.704(e) (2014).

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of the Appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  By a July 2008 rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death.  The Appellant did not appeal that decision or submit new and material evidence.

2.  Evidence received since July 2008 is neither cumulative or redundant of evidence previously considered in support of the Appellant's claim for entitlement to service connection for the cause of the Veteran's death and relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran died in May 2008.

4.  The Veteran's death certificate lists the immediate cause of death as medullary thyroid cancer.  There were no underlying causes of death listed on the death certificate.

3.  Resolving reasonable doubt in favor of the Appellant, the evidence shows that the Veteran's medullary thyroid cancer was related to service.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the July 2008 rating decision to reopen the Appellant's claim for entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994),  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Here, the Appellant's claim for entitlement to service connection for cause of the Veteran's death was denied in July 2008 because the Veteran's medullary thyroid cancer was not shown to be related to active service. 

The virtual claims file contains a letter written by "Dr. K.M." dated in May 2010.  Dr. K.M. indicated that he treated the Veteran's cancer in 1990, which he believed was a result of the Veteran's reported exposure to Agent Orange during service.  The Board notes that in-country service in Vietnam was established for the Veteran in the June 2006 rating decision that granted service connection for diabetes mellitus. 

Therefore, the additional evidence received since the last final rating decision has not been previously submitted to VA and relates to whether the Veteran's medullary thyroid cancer was related to active service.  Such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection for the Veteran's cause of death.  As a result, the evidence is new and material and the claim must be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Service Connection

Having reopened the Appellant's claim, the Board now turns its attention to readjudicating the claim on its underlying merits.  As an initial matter, the Board notes that the Appellant is not prejudiced by the Board's proceeding to de novo review on the issue of entitlement to service connection for the Veteran's cause of death because it is being granted.
To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

The Appellant contends that her husband's fatal medullary thyroid cancer was due to his exposure to Agent Orange while he served in Vietnam.  His in-country service has been recognized.

Dr. K.M., who removed a mass in the Veteran's neck in 1990, provided a letter in May 2010 describing the Veteran's condition as a rapidly expanding tumor of the larynx, trachea, and neck.  Dr. K.M. subsequently diagnosed a "bizarre anaplastic carcinoid-like tumor" traced to a possible thyroid gland primary.   He stated that such a "highly undifferentiated tumor" would be the kind of tumor expected from exposure to "a toxic chemical carcinogen."  He concluded that it was more likely than not that the Veteran's cancer in 1990 was caused by exposure to Agent Orange.  Although not phrased as definitively as the 2010 letter, Dr. K.M. had also written a letter in August 1991 that he was prepared to testify as to the "distinct possibility" that the Veteran's exposure to defoliants in Vietnam caused his "extremely unusual medullary carcinoma of the thyroid." 

The Board recognizes that thyroid cancer is not among the list of conditions that have been recognized in 38 C.F.R. § 3.309(e) as resultant from in-service exposure to herbicides, such as Agent Orange.  To the contrary, the list includes respiratory cancers, specified as cancer of the lung, bronchus, larynx, or trachea.  See 38 C.F.R. § 3.309(e).  The Veteran may, nonetheless, establish service connection if the evidence shows that his current disability was, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  

In this regard, Dr. D.M.'s letter provides evidence in support of a causal connection between the Veteran's exposure to Agent Orange and his thyroid cancer, which has been identified as his immediate cause of death.  The mere fact that thyroid cancer is not a presumptive disorder is not enough to deny the claim, since direct service connection can be shown.  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  As such, the Board finds that the evidence is at least in equipoise as to whether a disability incurred in or aggravated by active service was the principal or contributory cause of death.  Therefore, the claim for entitlement to service connection for the Veteran's cause of death is granted.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

As new and material evidence has been received, the previously denied claim of service connection for the cause of the Veteran's death is reopened.

Entitlement to service connection for the cause of the Veteran's death is granted, subject to the regulations governing the award of monetary benefits.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


